Sosman, J.
The plaintiff filed a complaint in the Probate and Family Court, seeking a declaration that certain property held in trust by his deceased wife, Jean Bongaards (Jean), should be considered part of her estate for purposes of determining his elective share under G. L. c. 191, § 15, the statute permitting a surviving spouse to waive will provisions and elect instead to receive a statutory portion of the estate of the deceased spouse. The plaintiff’s first amended complaint also asserted that assets in a bank savings account maintained by Jean should be subject to his elective share. Acting on cross motions for summary judgment, the judge rejected both claims and entered a judgment dismissing the complaint. The plaintiff appealed, and the *12Appeals Court affirmed in part and reversed in part. See Bongaards v. Millen, 55 Mass. App. Ct. 51, 60-61 (2002). The Appeals Court concluded that the prospective rule announced by this court in Sullivan v. Burkin, 390 Mass. 864, 867 (1984) (Sullivan), which treats assets of certain types of trusts as part of a decedent’s estate for purposes of G. L. c. 191, § 15, did not apply to Jean’s trust, but that the bank savings account should have been included in the elective share estate. See Bongaards v. Millen, supra at 60, 57. We granted the plaintiffs application for further appellate review. We now conclude that the result reached by the Appeals Court was correct, but we reach that same result for different reasons.
1. Facts. In 1978, Josephine D’Amore, who was Jean’s mother, created the 291 Commonwealth Avenue Trust (trust) and conveyed to the trust real estate consisting of an apartment building located at that address in Boston. D’Amore declared herself the sole trustee and sole beneficiary of the trust during her lifetime. The terms of the trust provided that, on D’Amore’s death, her daughter Jean would, if she accepted, become the sole trustee and sole lifetime beneficiary.
D’Amore intended the trust property to pass solely to her children and then to her grandchildren. The trust incorporated by reference a schedule of beneficiaries, which provided D’Amore a life estate and, following the termination of D’Amore’s life estate, a life estate to Jean, and then to D’Amore’s living grandchildren “and/or to the living brother and sisters of Jean Bongaards in such proportion as Jean Bongaards shall appoint by an instrument in writing and delivered to the Trustee or by her Last Will and Testament.” Should Jean fail to appoint one or more successor beneficiaries at the time of her death, the trust property was to be divided into equal shares to be paid to each then living grandchild, and the trust was to terminate. After D’Amore’s death and until Jean appointed one or more successor beneficiaries, the terms of the trust permitted Jean, as sole trustee and beneficiary then entitled to a present interest, to amend the terms of the trust or to terminate the trust and vest title to the trust property in herself individually.
In 1979, D’Amore executed a deed, signed by her as an individual, which purported to convey the real estate to Jean. *13The 1979 deed was drafted by a different attorney, not by the attorney who had drafted the 1978 deed and trust, and the 1979 deed made no reference to the trust. D’Amore died later that year. Jean and the plaintiff, who had lived in one of the apartments at 291 Commonwealth Avenue since their marriage in 1965, continued to live there, and Jean managed the property until her death.
In 1988, Jean executed a certificate of acceptance of her appointment as trustee. This document apparently was never recorded. On July 19, 1996, Jean executed the following documents: a second acceptance of her appointment as trustee (which subsequently was recorded); an appointment of the remainder interest in trust in favor of her sister, Nina Millen; an appointment of Nina Millen as successor trustee; and an amendment inserting a so-called spendthrift clause into the trust document. At the same time, Jean executed a confirmatory deed of the property at 291 Commonwealth Avenue to herself as trustee. That document’s stated purpose was “to clarify any such potential uncertainty or conflict” stemming from the 1979 deed and “to the extent that clear title [to the property] is not already held by said Trust or the Trustee thereof, then it shall be so transferred to the said Trustee by virtue of this deed.” Jean died ten days later on July 28, 1996.
During her lifetime, Jean maintained a bank savings account in the name of “Jean A. Bongaards ATF [as trustee for] Nina Millen.” Jean retained the power to withdraw funds from the account at any time. Before her death, Jean informed Millen of the account’s existence and directed the bank to send account statements to Millen. At the time of Jean’s death, assets in the account totaled $39,905. Her will stated that she intentionally had not provided for her husband, the plaintiff.
2. Discussion. The plaintiff timely asserted his right to a share of Jean’s estate pursuant to G. L. c. 191, § 15, which provides, in relevant part, that, “[t]he surviving husband or wife of a deceased person . . . within six months after the probate of the will of such deceased, may file in the registry of probate a writing signed by him or by her, waiving any provisions that may have been made in it for him or for her, or claiming such portion of the estate of the deceased as he or she is given the *14right to claim under this section . . . .” The question before us is whether Jean’s estate, for purposes of determining the plaintiff’s statutory share, includes the property located at 291 Commonwealth Avenue and the funds in the bank savings account.
a. The trust property. The plaintiff’s claim with respect to the trust property is premised on the following alternate arguments: (1) that Jean owned the property free of trust; (2) that Jean acted as though she owned the property free of trust and her estate is now estopped from claiming the existence of a trust in order to avoid her husband’s statutory right to a share of the property; and (3) that Jean’s extensive control over the property under the provisions of the trust amounted in substance to full ownership and thereby warranted the property’s inclusion in her estate subject to his elective share. We consider each argument in turn.
(i) Property subject to the trust. We reject the plaintiff’s contention that Jean held the property free of trust. The trust was a valid inter vivas trust when created by D’Amore in 1978. It was not void ab initia for lack of beneficiaries. The schedule of beneficiaries, incorporated by reference in the trust, identified the beneficiaries and their respective interests and was signed by D’Amore, who was the settlor, sole trustee, and, at the time, only beneficiary of the trust. There is no general requirement that beneficiaries, present or future, must acknowledge a trust before it becomes valid, see Aronian v. Asadoorian, 315 Mass. 274, 276-277 (1943), nor did the terms of this trust require the signatures of the listed beneficiaries in order for the trust to become effective.
The deed purportedly executed by D’Amore in 1979 did not convey ownership of the trust property to Jean individually. As of 1979, D’Amore held the property as trustee for the beneficiaries of the trust, and she lacked power to convey the property in her individual capacity. See Rogaris v. Albert, 431 Mass. 833, 836 (2000).
We reject the plaintiff’s argument that the 1979 deed, together with Jean’s subsequent conduct, should be considered as manifestations that D’Amore intended to convey title to the property to Jean and that Jean acquiesced to this intent. The *15plaintiff’s reliance on language in Amory v. Amherst College, 229 Mass. 374, 385 (1918), that “a deed should be so construed as to carry out the intent of the parties unless such construction is manifestly repugnant to the terms of the grant,” is misplaced. At issue in that case was the proper construction of ambiguous deeds that created two distinct trusts. See id. at 384-385. The decision did not suggest that a deed, clear on its face, validly may convey property not owned by the grantor. Where, as here, the grantor has nothing to convey, a mutual intent to convey and receive title to the property is beside the point. The purported conveyance is a nullity, notwithstanding the parties’ intent.3
Nor could the 1979 deed, by itself, terminate the trust, which under the express terms of its art. XII could only be terminated by written notice and a subsequent transfer to the lifetime beneficiaries. “The law of Massachusetts is plain that a valid trust, once created, cannot be revoked or altered except by the exercise of a reserved power to do so, which must be exercised in strict conformity to its terms.” Phelps v. State St. Trust Co., 330 Mass. 511, 512 (1953). We conclude, as did the judge and the Appeals Court, that the property was held by Jean in a valid trust from the time of D’Amore’s death in 1979 until Jean’s death in 1996.
(ii) Estoppel. There is no merit to the plaintiff’s argument, articulated in various ways, that traditional equitable principles of estoppel should persuade us to ignore the trust’s existence and to treat Jean as the individual owner of the property. Circumstances that may give rise to an estoppel are (1) a representation intended to induce reliance on the part of a person to whom the representation is made; (2) an act or omission by that person in reasonable reliance on the representation; and (3) detriment as a consequence of the act or omission. See Cleaveland v. Malden Sav. Bank, 291 Mass. 295, 297-298 (1935). See also Department of Revenue v. W.Z., 412 Mass. 718, 720-721 (1992). The plaintiff’s assertions that Jean conducted the *16management of the property as an individual, filed income taxes on the property as an individual, and obtained insurance on the property as an individual, even if true, do nothing to demonstrate that Jean’s conduct was intended to induce the plaintiff’s belief that he would receive a share of the trust property on her death. In fact, the plaintiff has conceded that he fully understood that Jean held the property in trust for the children and grandchildren of D’Amore. The plaintiff therefore cannot establish a claim based on equitable estoppel.
(iii) Inclusion of trust property in the elective share estate pursuant to Sullivan. We now turn to the plaintiff’s argument that the property, regardless of the fact that it was held by Jean at all times in a valid inter vivas trust created by her mother in 1978, should nevertheless be part of Jean’s estate subject to his elective share, pursuant to principles expressed in Sullivan. Discussion of the Sullivan decision will frame the issue.
Until 1984, the rule of this Commonwealth was that spouses had an absolute right to dispose of any or all of their personal property in their lifetime, with the result that it would not form part of their “estate” subject to their spouse’s elective share at their death. See Kerwin v. Donaghy, 317 Mass. 559, 571 (1945). It was thus possible for a husband effectively to disinherit his wife, without her knowledge or consent, by transferring his property into a trust created for his own benefit during his lifetime, with the sole purpose of removing the property from his estate at death and thereby preventing his wife from asserting her rights under G. L. c. 191, § 15. See id. This court’s decision in Sullivan eliminated this option.
In Sullivan, the husband had conveyed real estate to an inter vivas trust, with himself as trustee. He retained the right to the income, as well as the right to revoke the trust at any time, and directed that, on his death, the principal and any undistributed income were to be paid to two other persons, neither of whom was his wife. The husband intentionally left no provision in his will for his wife. See id. at 865. Considering the wife’s claim to an elective share of the trust, the court concluded that, because Kerwin v. Donaghy, supra, had been the law for almost forty years, and because counsel and clients were entitled to rely on that precedent, the wife was not entitled to a statutory share of *17the trust assets. Sullivan, supra at 870-871. The court went on to state:
“For the future, however, as to any inter vivas trust created or amended after the date of this opinion, we announce that the estate of a decedent, for the purposes of G. L. c. 191, § 15, shall include the value of assets held in an inter vivas trust created by the deceased spouse as to which the deceased spouse alone retained the power during his or her life to direct the disposition of those trust assets for his or her benefit, as, for example, by the exercise of a power of appointment or by revocation of the trust” (emphasis added).
Id. at 867. Rather than engage in the difficult analyses other jurisdictions had employed to prevent a spouse’s evasion of the elective share statute by way of an inter vivas trust (e.g., analysis of the deceased spouse’s “motive” or “intention,” or the “illusory” or “fraudulent” nature of the spouse’s creation of the trust), the court prospectively adopted a bright-line rule that a spouse’s creation of a trust over which the spouse alone retained control would not suffice to defeat the surviving spouse’s interest in the property placed in that trust. Id. at 872-873, citing Newman v. Dore, 275 N.Y. 371, 379 (1927), and Staples v. King, 433 A.2d 407, 411 (Me. 1981).
The Appeals Court considered the applicability of the Sullivan rule to the trust property at issue here and concluded that, because the trust came into existence in 1978, it was not governed by that prospective rule. See Bongaards v. Millen, supra at 57 & n.14. This conclusion is not correct. Jean’s addition of a spendthrift clause to the trust in 1996 made the trust subject to the rule announced in Sullivan, which explicitly applies to trusts “created or amended” subsequent to the date of that decision, January 23, 1984.
Under that rule, however, the trust property at issue here is still not subject to the plaintiff’s elective share for the simple reason that the trust was created by a third party, D’Amore, and not by Jean.4 The rule announced in Sullivan applies only to assets of a trust “created during the marriage by the deceased *18spouse.” Id. at 872. This limitation on the rule announced in Sullivan was based, in part, on principles set forth in the then current publication of the American Law Institute on the issue of a surviving spouse’s rights to assets of an inter vivas trust held by the deceased spouse, the Restatement (Second) of Property: Donative Transfers, Supplement to Tent. Draft No. 5 (1984), now embodied in the Restatement (Second) of Property: Donative Transfers § 13.7 (1986). See Sullivan, supra at 869. Section 13.7 treated trust assets as assets of a deceased spouse for purposes of determining a surviving spouse’s elective share “if the deceased spouse was both the donor and donee of a general power of appointment that was exercisable by the donee alone, unless the controlling statute provides otherwise.” Assets in a trust created by a third person were specifically excluded, even though the deceased spouse may have held a general power of appointment. See Restatement (Second) of Property: Donative Transfers, supra at § 13.7 comment a (section applies “if, and only if, the donor and donee were the same person,” and assets are not part of elective share estate “when the donor and donee were different persons”). Accordingly, the rule of Sullivan does not apply to the trust established by D’Amore.
The plaintiff contends that, even though the property was placed in the trust by D’Amore and not by Jean, Jean’s control over the property under the terms of the trust was so great that the property should be included in Jean’s estate for purposes of G. L. c. 191, § 15.5 This contention is not a valid basis for ignoring the restrictions of the Sullivan rule, which is already premised on the spouse having effective control over the trust and its assets. Sullivan, supra at 867 (rule applies to assets in trust created by spouse “as to which the deceased spouse alone retained the power during his or her life to direct the disposition *19of those trust assets for his or her benefit, as, for example, by the exercise of a power of appointment or by revocation of the trust”). Here, Jean did not have a greater degree or different form of control over the trust than the degrees and forms of control on which the Sullivan rule is expressly predicated.
(iv) Proposed modification of the Sullivan rule to include all “marital property” in the elective share estate. A more expansive rationale for reaching the result urged by the plaintiff has been advanced by the amicus, the Women’s Bar Association of Massachusetts.6 That rationale, although echoing some of the Sullivan court’s reasons for overruling Kerwin v. Donaghy, supra, should not be extended in the far-reaching and literal manner now suggested. Sullivan noted that, since the court’s decision in Kerwin, “[t]he interests of one spouse in the property of the other have been substantially increased upon the dissolution of a marriage by divorce.” Sullivan, supra at 872. In the wake of those changes in the divorce laws, the court observed that “[i]t is neither equitable nor logical to extend to a divorced spouse greater rights in the assets of an inter vivas trust created and controlled by the other spouse than are extended to a spouse who remains married until the death of his or her spouse” (emphasis added). Id. The amicus suggests — and one of today’s dissenting opinions essentially agrees — that we should now ignore the limiting language in that observation from Sullivan and simply include in the elective share estate any property, including any trust assets, that would have been treated as marital property to be divided on divorce.7
Before turning to the specific defects in that proposed equa-
*20tian of property rights on divorce with property rights upon a spouse’s death, we note a fundamental flaw in the entire analysis, namely, that it completely ignores basic principles of statutory construction. At issue here is the definition of the term “estate of the deceased” in G. L. c. 191, § 15. Under the statute, a surviving spouse may waive the provisions of the decedent spouse’s will and “claim[] such portion of the estate of the deceased as he or she is given the right to claim under this section” (emphasis added). Id. The section then goes on to provide the surviving spouse with $25,000, plus the income from or outright ownership of specified portions of the remaining real and personal property, with both the fractional portions and the nature of the interest depending on the presence or absence of issue and other kindred. Id. The question before us is what “estate” the Legislature intended as the “estate” to be divided under that formula. We are not deciding a common-law issue of property rights, which we may update according to our views of the appropriate development of that common law, but are instead interpreting a statute. Conspicuously absent from the amicus brief (and from Justice Greaney’s dissent) is any analysis of what the Legislature intended to include in the “estate” to be divided under G. L. c. 191, § 15. We see no basis for believing that the Legislature’s use of the term “estate of the deceased,” which has been in the statute in its present form since 1956 (see St. 1956, c. 316, § 2),8 somehow intended to incorporate *21principles of property division upon divorce that were not made part of G. L. c. 208, § 34, until 1974. See St. 1974, c. 565.
Indeed, there does not appear to be any ambiguity in the Legislature’s use of the term “estate of the deceased” in G. L. c. 191, § 15. In context, “estate of the deceased” refers to the decedent’s probate estate — the will being waived by the surviving spouse would ordinarily be the operative instrument that would divide the decedent’s probate estate, and a spouse dissatisfied with the will’s provisions for that division could instead opt for the statutory division of that same “estate.” Absent any ambiguity in the term “estate of the deceased” (and no such ambiguity has been identified in any of the briefs or in either of today’s dissenting opinions), there would be no basis to interpret that term to mean anything other than the decedent’s probate estate.
Regardless whether changing times and the modem array of possible will substitutes may make it advisable to expand the term beyond the mere probate estate, we are not at liberty to update statutes merely because, in our view, they no longer suffice to serve their intended purpose. This is particularly true when the Legislature itself has recently considered numerous proposals to modernize the elective share statute, with differing approaches regarding how the elective share should be harmonized with contemporary concepts of marriage and property, and has yet to adopt any of them. See Note, Marital Property Reform in Massachusetts: A Choice for the New Millennium, 34 New Eng. L. Rev. 261, 270-271, 337-338 (1999) (outlining various proposals to reform elective share statute submitted to Legislature between 1991 and 1999). That the current version of the statute is woefully inadequate to satisfy modem notions of a decedent spouse’s obligation to support the surviving spouse or modem notions of marital property does not authorize us to tinker with the statute’s provisions in order to remedy those inadequacies. It is up to the Legislature to choose between the complex — and apparently controversial — options for modernizing this outdated scheme, not up to us to *22modernize it piecemeal according to our views of what remedies should be made available to a disinherited spouse.
It could be argued that Sullivan already represents such a tinkering with the definition of “estate” for purposes of G. L. c. 191, § 15, and that ordinary principles of statutory construction should therefore not prevent us from continuing the process begun in Sullivan. However, that justification for a significant expansion of the term “estate” in G. L. c. 191, § 15, ignores the fact that Sullivan merely closed a loophole through which spouses had been able to evade § 15. As articulated in Sullivan, what was to remain part of the “estate” subject to the elective share was property that previously belonged to the deceased spouse. But for the spouse’s artificially distancing the property from that “estate” by the creation of a trust while still, for all practical purposes, retaining absolute control over and use of the property, the property would have been part of the deceased spouse’s probate, and hence the elective share, “estate.” In other words, Sullivan kept in the elective share “estate” property that would ordinarily have been in that “estate,” refusing to give effect to a spouse’s attempt to remove that property from the elective share “estate” but still retain access to it by means of a “trust.”
It is one thing for this court to plug loopholes to prevent a spouse’s evasion of the elective share statute. It is quite another to expand the reach of the elective share statute itself and, by so doing, frustrate the intent of a third party who is a stranger to the marriage. The recognition in Sullivan that property in a trust created by a third party presents “a different situation” from property in a trust “created during the marriage by the deceased spouse,” id. at 872, 873, was not some hypertechnical distinction. A third party has no obligation to support someone else’s spouse, and property owned by a third party has never been part of someone else’s spouse’s elective share “estate.” Thus, when a third party places that property in a trust, the property is not being removed — artificially or otherwise — from that elective share “estate.” The property was never in that “estate” in the first place, and the only question before us is whether the settlor’s giving of certain powers to a trustee who is (or later becomes) married will now, for the first time, *23place additional property into that elective share “estate” in contravention of the third-party settlor’s plans with respect to the disposition of that property.9 The proposed revision of the definition of “estate” to include trust property that was never, prior to the trust’s creation, the property of either spouse is not designed merely to prevent evasion of the elective share statute. Rather, it would represent a judicially created expansion of the reach of the statute. It goes far beyond the modest prophylactic measure announced in Sullivan and cannot be justified as a mere “extension” of Sullivan.
Nor do we see substantive merit to the proposed equation of the “estate” for purposes of the elective share with the marital property of the decedent that would have been divisible if the couple had divorced. Whatever the superficial appeal of equating the two, it is an equation that does not withstand scrutiny and, to the extent that the two situations should be treated equally, the proposed interpretation of the elective share “estate” would not accomplish that objective. While both death and divorce are comparable in the sense that both have the effect of depriving a person of his or her spouse, the similarities end there. Death is not divorce, and the problems posed by each of those two life-altering events are profoundly different. It should not surprise us that the law, be it modem or antiquated, does not view death as the equivalent of divorce, or that the Legislature has adopted quite differing rules governing the disposition of property following those two events. As such, we cannot simply take concepts developed under modem divorce statutes and engraft them onto the elective share statute.
On divorce, marital property is divided based on a judge’s assessment of multiple factors — length of the marriage, conduct of the parties, age, health, occupation, amount and sources of income, vocational skills, employability, liabilities, needs of the children, needs of the spouses, “and the opportunity *24of each for future acquisition of capital assets and income.” G. L. c. 208, § 34. The division of marital property also takes into account “the contribution of each of the parties in the acquisition, preservation or appreciation in value of their respective estates and the contribution of each of the parties as a homemaker to the family unit.” Id. An expansive approach to what constitutes marital property is appropriate and fair, where that marital property will then be divided equitably based on the contributions, needs, and circumstances of the two divorcing spouses. Under that approach, trust assets available to a spouse are included in the marital property subject to equitable division in the judge’s discretion based on the § 34 factors. See Lauricella v. Lauricella, 409 Mass. 211, 213-217 (1991); Ruml v. Ruml, 50 Mass. App. Ct. 500, 511-512 (2000); Comins v. Comins, 33 Mass. App. Ct. 28, 30-32 (1992). However, those § 34 factors take into account the fact that an item of marital property has been acquired by way of gift or substantial contribution from an outside party — while that fact does not take the asset out of the marital property to be divided, it can and does influence the disposition of that particular asset. See Williams v. Massa, 431 Mass. 619, 625-627 (2000) (no error where judge’s property division awarded husband entirety of assets given to him by his parents); Tanner v. Tanner, 14 Mass. App. Ct. 922, 922-923 (1982) (fact that wife’s parents provided down payment for marital home and paid off bulk of mortgage properly considered in awarding home to wife with minimal payment to husband, even though home was primary marital asset). Thus, while trust assets are treated as marital property for these purposes, the fact that they have been donated by someone else may be considered in determining how that marital property is to be fairly divided.
By comparison, the elective share statute grants the surviving spouse a fixed percentage of the elective share “estate,” based solely on the surviving spouse’s unilateral decision to reject the decedent’s will. G. L. c. 191, § 15. There is no assessment of the surviving spouse’s needs, or the equities of that elective share percentage, or the equities of applying that percentage to a particular trust that was created and funded by some third party. Thus, if assets in a trust created by a third party are to be *25included in the elective share estate, there is no way of accounting equitably for the fact that the surviving spouse made no contribution toward the acquisition of that asset, and no way of accounting for the fact that the beneficiaries identified by the original settlor may have far greater need for the trust assets than does the surviving spouse. The expansive definition of marital property used in divorce cases causes no injustice, and indeed promotes justice, because of the fine-tuned and case-specific approach to the equitable distribution of that marital property. There is no such fine-tuned or case-specific approach in the elective share statute, which simply makes a mathematical calculation of a percentage of the decedent’s “estate,” without regard to the needs, contributions, or other equities of the case.10 G. L. c. 191, § 15. The elective share “estate” for purposes of G. L. c. 191, § 15, should not automatically be equated with the decedent’s marital property under G. L. c. 208, § 34, when the elective share “estate” is not distributed in a manner that bears any resemblance to the division of marital property in the event of divorce.
It is also apparent that, on divorce, the fact that one spouse has considerable power over or access to trust assets is an important consideration in any equitable division of the marital estate, regardless of the source of those trust assets. While the spouse with such power over the trust may not have exercised that power yet, the spouse will continue to have that power after the divorce. That one divorcing party has access to such trust assets, if that party chooses, is inherently part of the court’s consideration of that party’s “opportunity . . . for future acquisition of capital assets and income.” G. L. c. 208, § 34. Where the division of property is supposed to be based in part on the parties’ respective needs and ability to acquire resources, *26it would result in major inequity if the judge ignored one spouse’s ability to resort to trust assets — if the trust assets were not considered in that division, the spouse could exercise those powers over the trust the day after the divorce became final, upsetting the delicate balance struck by the judge in the division of property and award of alimony.
. The same is not.true when a spouse dies without having exercised powers given to that spouse under a trust established by a third party. There is no prospect of the deceased spouse exercising any of those powers after death. The opportunity to exercise those powers has irrevocably terminated, and the powers that the deceased spouse held in life no longer have any ability to result in some inequitable division of assets between the two spouses. The fact that the spouse could have exercised such powers during his or her lifetime does not change the fact that, on death, the opportunity to acquire property from the trust has passed. The power over a trust formerly held by a now-deceased spouse is not the equivalent of a power over trust assets held by a divorcing spouse who is still very much alive and remains empowered to use and dispose of the trust assets.
Moreover, while the amicus proposes that modem notions of marital property should be used to identify property of the decedent spouse that will be subject to the elective share, the elective share statute takes no heed of the surviving spouse’s property that would also be marital property. If the idea is to provide the surviving spouse roughly what he or she would have obtained in the event of a divorce, that goal is defeated by not only the elective share statute’s fixed percentage formula but also by the fact that divorce divides the entirety of the couple’s marital property, while the elective share divides only the property previously owned by the decedent spouse. Thus, for example, if the bulk of the marital property is owned by one spouse, divorce would ordinarily have required that spouse to transfer some of that marital property to the other spouse. Under the elective share statute, however, the surviving spouse may claim a portion of the decedent’s property for himself or herself, without regard to how much of the couple’s marital property is *27already held by the surviving spouse.11 The elective share statute cannot operate in a manner comparable to property division on divorce unless the elective share “estate” includes all of the property — including that of the surviving spouse — that the court would divide in the event of divorce.
We thus do not accept the premise that underlies the rule proposed by the amicus. While it may be preferable to have an elective share statute based on contemporary notions of marriage and property, that does not mean that elective share principles should necessarily be identical to the principles that define marital property for purposes of division on divorce. Simply importing marital property jurisprudence from G. L. c. 208, § 34, into the definition of “estate of the deceased” under G. L. c. 191, § 15, does not modernize the elective share statute or cure its many defects. There is nothing “modem” about simply making the elective share “estate” larger at the expense of a third-party settlor’s intended beneficiaries. Nor can we assume that such an approach will make the statute more equitable, as we have no basis on which to assess the frequency with which trust assets from a third party will be needed more by the surviving spouse than by the originally intended beneficiaries. We cannot, in the name of modernity, simply assume that the surviving spouse’s prior marital status entitles him or her to a portion of that trust, notwithstanding the surviving spouse’s needs and assets, the third-party settlor’s original intent, or the needs of the settlor’s chosen beneficiaries.
(v) Restatement (Third) of Property. Justice Greaney’s dissent proposes yet another approach to the calculation of the elective share estate, namely, that we adopt prospectively the definition recently approved by the American Law Institute in the Restatement (Third) of Property: Wills and Other Donative Transfers § 9.1(c) (2003), which includes in the elective share estate “the value of property owned or owned in substance by the decedent immediately before death that passed outside of probate at the decedent’s death to donees other than the surviv*28ing spouse.” See post at 39 (Greaney, J., concurring in part and dissenting in part). Comment j to § 9.1(c) explains that property may be “owned in substance by the decedent through various powers or rights, such as the power to revoke, withdraw, invade, or sever, or to appoint the decedent or the decedent’s estate as beneficiary. ... It is irrelevant whether the decedent acquired substantive ownership of the property before or after the marriage by gift or otherwise from someone else.” Restatement (Third) of Property, supra at 212. Comment j to § 9.1(c) thus dispenses with the express limitation in the former Restatement, now making the spouse’s power over trust assets determinative, without regard to whether the spouse created or funded the trust. For the following reasons, we think it is inappropriate to adopt § 9.1(c) of the Restatement (Third) of Property at this time.
None of the materials presently before us — the parties’ briefs, the amicus brief, the decision of the judge below, or the decision of the Appeals Court —• contains any reference to § 9.1(c) or any other section of the Restatement (Third) of Property. As a fundamental principle, appellate courts should not reach out to decide issues that have not been briefed by any party (or even any amicus). However well intentioned, appellate courts create much mischief when they ignore that principle. See Commonwealth v. Sheehan, 435 Mass. 183, 194 n.l (2001) (Sosman, J., concurring) (noting that controversial procedures for discovery of privileged records were created by court without any briefing in Commonwealth v. Bishop, 416 Mass. 169 [1993]). Before adopting § 9.1(c), sua sponte, we should await an appropriate case where the parties have presented us with the relative merits of the current as opposed to the former Restatement position on this complex issue.12 Nor do we accept the suggestion that deference to a current Restatement is so *29automatic or obvious that it needs no briefing.13 To the contrary, while this court often considers the various Restatements of the Law as prestigious sources of potentially persuasive authority, we have never taken the position that this court should abdicate to the views of the American Law Institute as set forth in its various Restatements.14
On the specific issue before us, the position of the Restatement (Third) is diametrically opposed to the position articulated in the Restatement (Second). In the earlier Restatement, only those trusts created and controlled by the decedent spouse were eligible for inclusion in the elective share estate, whereas the current Restatement dispenses with that express restriction and includes in the elective share all property “owned in substance,” including property acquired “by gift or otherwise from someone else.” Compare Restatement (Second) of Property: Donative Transfers § 13.7 and comment a (1986) with Restatement (Third) of Property: Wills and Other Donative Transfers § 9.1(c) and comment j (2003). The merits of the new Restatement position are not so intuitively obvious that we can dispense with all briefing and simply adopt it. Indeed, without finally deciding the issue, we have the following serious reservations about adopting § 9.1(c) of the current Restatement at this time.
First, as indicated earlier, this is a statutory term we are interpreting, not a common-law concept. Nothing in G. L. c. 191, § 15, suggests that the Legislature intended that the definition of “estate of the deceased” would change based on *30the American Law Institute’s promulgation of successive Restatements of the Law of Property. Whatever its merits, the mere fact that a new Restatement has been issued does not, and should not, cause us to reinterpret a statutory term that long predates the promulgation of either Restatement. To the extent that the Legislature wishes to amend the elective share statute to insert more modem concepts from the current Restatement, that is the Legislature’s prerogative. We, however, should not insert such concepts into the statutory scheme absent some basis for believing that those concepts comport with the Legislature’s intent.15 We see no basis for such a belief at this time, although appropriate briefing — or legislative action — might convince us otherwise in the future.
We are also troubled by the uncertain scope of the new Restatement position. Section 9.1(c) provides no definition of the rather murky phrase “owned in substance,” but comment j to that section explains that property is “owned in substance” if the decedent had “various powers or rights, such as the power to revoke, withdraw, invade, or sever, or to appoint the decedent or the decedent’s estate as beneficiary,” and that “the decedent’s motive in creating, exercising, or not exercising any of these powers is irrelevant.” Comment j thus indicates that the existence of “various powers or rights” held by the decedent spouse will render the trust property “owned in substance” by the decedent and thus subject to the elective share, but fails to *31specify precisely what “powers” or “rights” suffice or, conversely, what “powers” or “rights” will not be great enough to make the decedent the owner “in substance” of the property.16 Some settlors have sound reasons for giving a trustee considerable powers over a trust,17 but they would have to be warned that the mere existence of such powers may give the trustee’s *32spouse rights to a portion of the trust property in the event that the trustee predeceases his or her spouse. The ambiguities inherent in the concept of “owned in substance” would be the source of much drafting uncertainty and, ultimately, litigation to determine what trust provisions will or will not provide a safe harbor for such trusts.
Finally, we note that the reasons for this change in the current Restatement are not entirely clear. The justification articulated in the new Restatement for an expansive approach to the inclusion of trust property in the elective share “estate” is the desire to avoid disinheritance of a spouse by a decedent spouse’s “evasion” — i.e., the same concern articulated in the earlier Restatement (and in Sullivan), and already covered in that prior version. Comment i to the new § 9.1(c), supra at 211, explains that the expanded calculation of the elective share “estate” is necessary to avoid the inequities that would result by looking solely at the decedent’s “probate estate,” as “such a regime invites evasion by means of will substitute or end-of-life gifts. If the surviving spouse is to be protected from disinheritance will, the surviving spouse must also be protected from disinheritance by those means.” The Reporter’s Note to comment j, supra at 214, echoes that same concern: “An elective share is of little value to a surviving spouse if it applies only to the decedent’s probate estate, because the decedent could use will substitutes to disinherit the spouse” (emphasis added). The Reporter’s Note, id. at 214-215, then traces the development of such concepts as “illusory transfer,” devised in various jurisdictions to prevent a spouse’s evasion by way of creation of a trust, up through the “breakthrough” of our Sullivan case, followed by several cases from other jurisdictions that adopted the Sullivan approach. See Taliaferro v. Taliaferro, 252 Kan. 192 (1992); Knell v. Price, 318 Md. 501 (1990); Seifert v. Southern Nat’l Bank, 305 S.C. 353 (1991). As with Sullivan itself, all of the cases cited in the Reporter’s Note involved the spouse creating the trust and transferring into that trust assets that had previ*33ously been owned outright by the spouse.18 Conspicuously absent from the Reporter’s Note is any precedent for including in the elective share estate assets in a trust that was created and funded by someone other than the decedent spouse.19 The objective of preventing “evasion” of the elective share statute is an objective that was fully served by the Restatement (Second), and this discussion in comment j and the Reporter’s Note in the Restatement (Third) concerning “the decedent” using will substitutes to “disinherit” the surviving spouse does not explain or justify why the Restatement (Third) changed position and chose to include trusts established by third parties in the elective share estate. When a third party makes no provision for someone else’s spouse, that failure is not a “disinheritance” of that spouse or an “evasion” of the elective share statute.20 Nor, contrary to Chief Justice Marshall’s dissent, has the settlor *34exploited any “loophole” that the new Restatement might justifiably “attempt to foreclose.” Post at 38 (Marshall, C.J., concurring in part and dissenting in part).
We thus think that it is inadvisable to announce any prospective rule on this complex subject at this time. We do, however, agree with the observation that our elective share statute may fail to provide sufficient support for disinherited spouses and that it has failed to keep pace with the changing principles on which the property rights of married couples are now based. Indeed, there appears to be no dispute that our elective share statute is outdated and inadequate. The dispute centers solely on which of the various models for a modem elective share statute would best achieve the desired goals. See Note, Marital Property Reform in Massachusetts: A Choice for the New Millennium, 34 New Eng. L. Rev. 261, 309-339 (1999). Now that two members of this court have announced their inclination to revamp the statute, the need for the Legislature to overhaul this statute may appear more pressing than it has to date. If their proposed judicial legislation prompts legislative action in this neglected but important aspect of marital rights and obligations, Justice Greaney’s dissent, although ill-advised, will have accomplished much good. At present, we adhere to the Sullivan mie as originally articulated and decline to add “property owned in substance” to the elective share “estate” under G. L. c. 191, § 15.
b. The bank account. As a practical matter, the plaintiff’s claim to an elective share of the assets of the bank savings account may well be moot, for the record appears to support the defendants’ assertion that the debts and expenses of Jean’s estate exceed the total assets in her probate estate and in the bank account. We nonetheless consider the claim and agree with the Appeals Court that the bank savings account was a valid inter vivas trust to which the Sullivan rule unquestionably applies. The bank savings account, while a valid trust, could be *35revoked by Jean, its settlor, at any time, by merely withdrawing its funds, and Jean retained unlimited power to use assets in the bank account trust during her lifetime. Because it appears undisputed that the bank savings account in its trust form was established by Jean after the Sullivan decision, we conclude that the assets in that account must be considered part of Jean’s estate for purposes of calculating the plaintiff’s elective share under G. L. c. 191, § 15.
3. Conclusion. We vacate the judgment dismissing the complaint. A declaration is to enter that the real estate at issue is not to be considered part of the estate of Jean Bongaards, but that the assets in the bank savings account are to be considered part of her estate, for purposes of calculating the plaintiff’s elective share.

So ordered.


Contrary to the plaintiffs assertion, a quitclaim covenant in the 1979 deed does not bar the defendants from denying the effectiveness of the deed. It is the defendants, not the plaintiff, who stand as the purported grantee of the deed.


We reject the plaintiff’s theory that Jean “created” the trust when she executed the confirmatory deed in 1996. The 1996 deed executed by Jean *18confirming that the property was in the trust had no legal effect, because the property was already in the trust.


The plaintiff mischaracterizes the nature of Jean’s powers when he contends that Jean’s power of appointment was the equivalent a general power of appointment. Jean’s power of appointment under the trust was restricted to naming as beneficiaries D’Amore’s children and grandchildren. The power was thus in the nature of a limited or restricted power of appointment, not a general power. However, another provision of the trust effectively authorized Jean to terminate the trust and distribute its corpus to herself at any time. This provision effectively gave her unfettered control over the trust property.


While this court ordinarily restricts its discussion to the arguments made by the parties and does not address arguments of amici curiae, see Matter of the Receivership of Harvard Pilgrim Health Care, Inc., 434 Mass. 51, 57-58 (2001), and cases cited, the argument presented by this amicus is sufficiently related to that of the plaintiff to warrant our discussion. Moreover, that approach has been referenced with some approval in the Appeals Court opinion, Bongaards v. Millen, 55 Mass. App. Ct. 51, 58-59 (2002), and Justice Greaney’s dissenting opinion endorses much of the amicus’s position and would adopt yet another, slightly different, rationale that has not been briefed by anyone. Post at 39, 42-43 (Greaney, J., concurring in part and dissenting in part). That dissent thus necessitates our extended discussion of the arguments raised by the amicus.


While at times seeming to distance itself from the position articulated by the amicus, see post at 42 n.7 (Greaney, J., concurring in part and dissenting *20in part), in other places Justice Greaney’s dissent invokes and relies on that very position. See post at 39 (Greaney, J., concurring in part and dissenting in part) (opining that “choice of form” should not “deny a surviving spouse a share of property in which he or she would have a substantive right had the marriage ended in divorce rather than death”); post at 43 (Greaney, J., concurring in part and dissenting in part), quoting Bongaards v. Millen, 55 Mass. App. Ct. 51, 58-59 (2002) (recognizing Appeals Court’s view that “[t]here is considerable force to the view that a person who remains married until the death of his or her spouse should have similar access to the assets of a trust controlled by that spouse as would be extended to that person had he or she become divorced from that spouse”).


Prior to 1956, the elective share statute allowed the surviving spouse to waive the will and claim “such portion of the estate of the deceased as he or she would have taken if the deceased had died intestate.” G. L. (Ter. Ed.) c. 191, § 15. In 1956, that portion of the statute was revised to its present formulation, allowing the surviving spouse to claim “such portion of the *21estate of the deceased as he or she is given the right to claim under this section.” St. 1956, c. 316, § 2.


Sullivan did not explicitly address how the elective share is to be satisfied if the decedent’s probate estate is insufficient to pay the elective share that has been calculated including trust assets. However, as the Appeals Court noted, the Sullivan rule would have little practical effect unless the trust assets themselves could be reached to satisfy the spouse’s claim. Bongaards v. Millen, supra at 61 n.20. While we have not addressed the issue directly, the logic of that analysis is compelling.


The suggestion that one of the purposes of the elective share statute is “to return to the surviving spouse his or her economic contribution to the marriage,” post at 40 n.2 (Greaney, J., concurring in part and dissenting in part), is puzzling. The statute operates automatically, without regard to either spouse’s “contribution,” and, as discussed previously, even the division of marital property on divorce frequently recognizes that a spouse has made little or no “contribution” toward the acquisition of an asset that a third party has given to the other spouse.


By comparison, the Uniform Probate Code, which includes the surviving spouse’s assets in the “estate” to be divided by the elective share, effectively applies the elective share to the entirety of the couple’s marital property. See Uniform Probate Code §§ 2-203, 2-205, 8 U.L.A. 103-107 (Master ed. 1998).


Justice Greaney’s dissent takes the curious position that references to the Restatement (Second) of Property: Donative Transfers § 13.7 (1986) somehow constitute adequate briefing of the merits of adopting the Restatement (Third) of Property: Wills and Other Donative Transfers § 9.1(c) (2003). Post at 40 (Greaney, J., concurring in part and dissenting in part). The very aspect of the new Restatement section and comments that the dissent proposes to adopt is directly at odds with an express limitation articulated in the earlier Restatement. Favorable references to that earlier version, which contained that *29express limitation, do not provide us with guidance as to why we should now dispense with that limitation.
Nor does Justice Greaney’s prediction that “there will not likely be another case” raising the issue, post at 44 (Greaney, J., concurring in part and dissenting in part), justify announcing a prospective rule that has not been addressed in any of the briefs before us. Whether an issue recurs regularly or represents a rare occurrence, we should hesitate to announce a rule that no one has even suggested to us.


Nothing in Sullivan announced an open-ended willingness to modify its rule “as long as Restatement text approves it.” Post at 39 (Greaney, J., concurring in part and dissenting in part). This court’s approval of one section of one version of a Restatement does not commit the court to adopt whatever differing approach is taken in some later Restatement.


Indeed, we have recently decided not to follow the Restatement (Third) of Property position on reformation of wills. See Flannery v. McNamara, 432 Mass. 665, 673-674 (2000).


Justice Greaney’s dissent bypasses this problem by deciding that “a statutory approach that provides a minimum measure of economic security to surviving spouses, usually women, who would otherwise be disinherited” is of greater importance than the “possible disruption of [a third party’s] estate plan.” Post at 40 (Greaney, J., concurring in part and dissenting in part). The relative weight to be given to those competing interests is a matter of legislative policy, not judicial discretion. We have no basis on which to determine how often trust assets from a third party will in fact be needed more by the surviving spouse than by the settlor’s intended beneficiaries, and the decision to sacrifice the beneficiaries’ interest (and the settlor’s intent) in favor of spousal claims is not ours to make. The mere fact that the elective share statute poses “a gender issue of societal importance,” post at 43 (Greaney, J., concurring in part and dissenting in part), does not give us carte blanche to ignore the Legislature’s intent. That we must seek to discern and uphold the meaning that the Legislature intended by the term “estate of the deceased” in G. L. c. 191, § 15, merely recognizes our proper role in construing statutes, and our recognition of that role should not be demeaned as “hand-wringing.” Id.


Justice Greaney suggests that any ambiguity in the Restatement’s comment j to § 9.1(c) is cured by comment b to § 1.1. Post at 41-42 (Greaney, J., concurring in part and dissenting in part). Section 1.1 defines the term “probate estate,” specifying that the “probate estate” consists of “property owned by the decedent at death” plus property later acquired by the estate. Comment b explains that “[a]ctual ownership, not ownership in substance, is required” in order for property to qualify as “owned at death.” It then proceeds to explain that the concept of “[o]wnership in substance refers to property that the decedent did not own but over which the decedent had sufficient control, such as through a power to become the owner, to be treated as the owner for some purposes, such as the [F]ederal estate tax or the spouse’s elective share. Thus, property subject to a revocable trust is part of the decedent’s gross estate for purposes of the [Fjederal estate tax and is subject to the spouse’s elective share, but is not part of the decedent’s probate estate.” The dissent assumes that this reference to Federal estate tax principles as an example of one form of “own[ership] in substance,” made in connection with illustrating that only “actual ownership” suffices to place property in the decedent’s probate estate, provides a clear definition of the term “owned in substance” as later used in § 9.1(c) for purposes of the elective share “estate.” Post at 41-42 (Greaney, J., concurring in part and dissenting in part). We are not so sure. Section 9.1(c) and its comments make no cross-reference to § 1.1 or any of its comments, and make no reference to using Federal estate tax principles to calculate the elective share estate. To the extent the dissent suggests that anything in one’s gross estate for purposes of the Federal estate tax is in the elective share estate, that is not the definition provided in § 9.1(c) or any of its comments. Moreover, if the Legislature (or the American Law Institute) intended the elective share to be calculated based on the gross estate for Federal estate tax purposes, it could easily have said so.


When a trustee is given broad powers to withdraw trust assets, or to revoke or amend the trust, such powers give the trustee the maximum flexibility to deal with unforeseen changed circumstances, whether those changed circumstances involve the trust assets themselves (e.g., real estate that turns out to be contaminated with hazardous waste), the needs of family members (e.g., catastrophic accident), changes in the law (e.g., tax laws), or the simple discovery of drafting errors. Not every trust can afford to deal with these contingencies by way of resort to the courts, and even those costly court proceedings cannot cure every problem that may arise due to changed circumstances. Instead, some settlors opt for the ultimate in flexibility by giving the trustee unfettered power to amend or revoke the trust. While both Justice Greaney’s dissent (post at 44) and Chief Justice Marshall’s dissent (post at 38) correctly note that elective share claims can be avoided by the *32settlor’s placing restrictions on the trustee’s powers, there are other risks in imposing such restrictions.


Justice Greaney’s characterization of the Restatement (Third) as referring “primarily” to cases where the trust was created by the spouse is not accurate. Post at 42 n.6 (Greaney, J., concurring in part and dissenting in part). The Reporter’s Note to § 9.1, supra at 217, cites exclusively to such cases.


Similarly, the Reporter’s Notes to Restatement (Third) of Trusts § 25 (2003) contain extensive discussion of cases allowing a surviving spouse to include trust assets as part of the elective share estate. Again, those notes only cite cases involving trusts created by a decedent spouse, not by a third party. See Montgomery v. Michaels, 54 Ill. 2d 532 (1973); Dunnewind v. Cook, 697 N.E.2d 485, 487 (Ind. Ct. App. 1998); Taliaferro v. Taliaferro, 252 Kan. 192, 193 (1992); Ackers v. First Nat’l Bank, 192 Kan. 319, 321 (1963), clarified, 192 Kan. 471 (1964); Staples v. King, 433 A.2d 407, 408 (Me. 1981); Matter of Reynolds, 87 N.Y.2d 633, 635-637 (1996); Thomas v. Bank of Okla., 684 P.2d 553, 554 (Okla. 1984); Seifert v. Southern Nat’l Bank, 305 S.C. 353, 354 (1991); Sherrill v. Mallicote, 57 Term. App. 241, 243 (1967). Section 25 does not take a position on what trust property is to be included in the elective share estate but merely recognizes that, as a matter of policy, trust property is sometimes included in that estate.


The transcript of the American Law Institute proceedings at which the Tentative Draft of the Restatement (Third) of Property was approved not only does not explain the significant change articulated in comment j, but instead states that the proposed new § 9.1(c) and its comments were intended to reflect no significant change from the comparable provisions in the Restatement (Second). American Law Institute, 78th Annual Meeting, Proceedings 2001, at 295-296 (2002). The member presenting the proposed new section explained § 9.1(c) as taking into account “various kinds of will substitutes” when calculating the elective share, id. at 295, and then noted as follows: “Subsection (c) I may say also is carried over from the Restatement Second of Property. Maybe the language is a little bit different, but the basic thrust of it is exactly the same as in the Restatement Second of Property” (emphasis *34added). Id. at 296. He further explained that § 9.1(c) was based on our Sullivan case, identifying Sullivan as “a major breakthrough in this area” and noting that § 9.1(c) was “supporting that decision.” Id. Nowhere did he suggest that anything in the new § 9.1(c) or its comments went beyond the substantive boundaries of the Sullivan opinion or the comparable provision in the Restatement (Second).